JACOBS, J., dissenting. Although I share the views of Judge Chabot, I wish to separately state my dissent. To qualify for tax exemption under section 501(c)(3), an organization cannot participate or intervene in any political campaign on behalf of any candidate for public office. By rating those candidates seeking elected judicial office and by publishing such ratings, petitioner is, in my opinion, intervening in the process of electing judges. Where more than one candidate seeks an elected judicial office, petitioner’s rating of one candidate higher than another is tantamount to an endorsement by petitioner of the candidate it deems more qualified. Regardless of petitioner’s motives, this constitutes a prohibited intervention. The fact that petitioner may be performing a valuable service to the electorate is, in this instance, of no import. Such may be regrettable; nevertheless, it is the law. CHABOT and CLAPP, JJ., agree with this dissent.